BARKETT, Justice.
This cause is before us pursuant to respondent’s amended petition for leave to resign from The Florida Bar pending disciplinary proceedings in accordance with article XI, Rule 11.08 of the Integration Rule of The Florida Bar. The Florida Bar supports the petition for resignation. We find that the requirements of Rule 11.08 have been fully satisfied and approve the agreement of the parties.
We grant the petition for resignation which shall be effective as of December 4, 1985, and will continue thereafter for a period of three years. Readmission shall be contingent upon successful passage of all three parts of The Florida Bar Examination.
Florida Supreme Court case number 68,-510 is hereby dismissed pursuant to Florida Bar Integration Rule, article XI, Rule 11.-08(5). Judgment for costs in the amount of $150 is entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, OVER-TON and EHRLICH, JJ., concur.